DETAILED ACTION
1.	This office action is in response to application 17/084,942 filed on 10/30/2020. Claims 1-20 are pending in this office action.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
3.	Claims 7-8, 14-15, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 9-13, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0336297 (hereinafter Zhuo) in view of US 11,269,859 (hereinafter Luedtke)

	As for claim 1 Zhuo discloses: a processor (See paragraphs 0008); memory storing a ledger of a blockchain (See paragraphs 0027 and 0047); and  generate hashes for different components in the block of transactions (See paragraphs 0007, 0022-0025 and 0062-0065 note the system generates hashes for the data to be stored in the blockchain); and upon determining the hashes match previously calculated hashes (See paragraphs 0046 and 0068 note the system compares hashes and if the hashes match the data is authentic), 
Zhuo does not explicitly disclose: a hardware accelerator configured to: receive a plurality of packets corresponding to a block of transactions to be committed to the ledger nor generating tasks to validate the block of transactions in the hardware accelerator, wherein one of the processor or the hardware accelerator is configured to, upon determining the block of transactions is valid, commit the block of transactions to the ledger. Luedtke however discloses: receive a plurality of packets corresponding to a block of transactions to be committed to the ledger (See column 7 lines 25-35 note all data sent over the network is transmitted in packets);  generating tasks to validate the block of transactions in the hardware accelerator (See column 59 lines 20-40 and column 62 lines 20-25 note the system determines which task are performed for particular transaction and the validation process changes depending on the trust level), wherein one of the processor or the hardware accelerator is configured to, upon determining the block of transactions is valid, commit the block of transactions to the ledger (See column 60 lines 20-35, column 72 lines 23-37, column 72 line 55 – column 73 line 10  note that the invalid transactions are not committed and further see column 86 lines 10-20 note the system performs operations in the order of endorsed, ordered, validated then committed).  It would have been obvious to an artisan of ordinary skill in the pertinent at the time the instantly claimed invention was filed to have incorporated the teaching of Luedtke into the system of Zhuo. The modification would have been obvious because the two references are concerned with the solution to problem of blockchain management, therefore there is an implicit motivation to combine these references (i.e. motivation from the references themselves). In other words, the ordinary skilled artisan, during his/her quest for a solution to the cited problem, would look to the cited references at the time the invention was made. Consequently, the ordinary skilled artisan would have been motivated to combine the cited references since Luedtke’s teaching would enable users of the Zhuo system to more efficient processing of blockchain data. 



	As for claim 2 the rejection of claim 1 is incorporated and further Zhuo discloses: wherein the hardware accelerator comprises at least one of a system on a chip (SoC), a field programmable gate array (FPGA), or an application specific integrated circuit (ASIC) (See paragraph 0142 note the system uses a field programmable gate array).

	As for claim 3 the rejection of claim 2 is incorporated and further Zhuo discloses: wherein the SoC or FPGA comprises programmable logic (See paragraph 0142 note the FPGA includes code that creates an execution environment for computer programs).

	As for claim 4 the rejection of claim 2 is incorporated and further Zhuo discloses: wherein the ASIC comprises only hardened circuitry (See paragraph 0142 note the ASIC includes hardware and special purpose logic circuitry).

	As for claim 5 the rejection of claim 1 is incorporated and further Leudtke discloses: wherein the block of transactions comprises a block header, a plurality of transactions, and metadata, wherein the block header, each of the plurality of transactions, and the metadata are sent in a separate one of the plurality of packets (See column 60 lines 5-15 note the data can include the header, transactions and metadata)

	As for claim 6 the rejection of claim 5 is incorporated and further Leudtke discloses: wherein the plurality of packets does not contain signed certificates corresponding to the block or the plurality of transactions (See column 64 lines 55-65, and column 66 lines 30-40 note a signature may not be included).

	Claims 9-13 are integrated circuit claims substantially corresponding to the system of claims 1-6 and are thus rejected for the same reasons as set forth in the rejection of claims 1-6.

	Claims 16-18 are method claims substantially corresponding to the system of claims 1-6 and are thus rejected for the same reasons as set forth in the rejection of claims 1-6.


	
Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIYAH STONE HARPER whose telephone number is (571)272-0759.  The examiner can normally be reached on Monday-Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Eliyah S. Harper/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        August 13, 2022